Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on March 14, 2022.  Application No. 16/950,486, filed on November 17, 2020, is a Continuation of U.S. Nonprovisional Application No. 16/735,479, filed January 6, 2029, (now issued as U.S. Patent No. 10,889,585) which is a Continuation of U.S. Nonprovisional Application No. 15/533,198, filed June 5, 2017, (now issued as U.S. Patent No. 10,526,322) which is a 371 of PCT/US2015/064152, filed December 5, 2015, and claims the benefit of U.S. Provisional Applications Nos.: 62/102,163, filed January 12, 2015; and 62/088,370, filed December 5, 2014.  In a preliminary amendment, Applicant’s cancelled claims 3, 4, 9, 11, 17-21, and 26-39.  Claims 1, 2, 5-8, 12-16, 22-25, and 40-43 are examined below.  
Election/Restriction
Applicant’s elections without traverse of the invention of Group I and the compounds species of SU-23 in the reply filed on March 14, 2022, are acknowledged.
Claims 14-16, 22-25, 40, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 2 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The election were made without traverse in the reply filed on March 14, 2022.
	Claims 1, 5-8, 12 13, 42, and 43 are examined below. 
Claim Rejections - 35 USC § 102(a)(1)
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 12, 13, 42, and 43 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Markham et al., US 6,326,391.  The CAS abstract for Markham discloses the following compounds as well as pharmaceutical compositions thereof: 

    PNG
    media_image1.png
    270
    308
    media_image1.png
    Greyscale

(Markham et al., ‘391 patent, Col. 48, Compound INF 277; see Id., Abstract for pharmaceutical compositions thereof.)  This compounds reads on a compound of Formula II of the present invention, wherein Formula II, X is N; R1a, 3a, 4a, 7a, 8a, and 11a-17a are hydrogen; R2a is -OH, R5a is halogen; and R9a and R10a are methyl.  

	Claims 1, 5, 6, 8, 12, 13, 42, and 43 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sun et al., US 6, 800,634  The CAS abstract for Sun discloses the following compounds as well as pharmaceutical compositions thereof: 

    PNG
    media_image2.png
    241
    339
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    241
    365
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    241
    359
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    241
    339
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    238
    339
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    238
    339
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    238
    346
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    238
    365
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    238
    359
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    289
    528
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    289
    553
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    289
    546
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    265
    365
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    241
    308
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    265
    365
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    238
    308
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    289
    553
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    289
    495
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    289
    528
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    289
    534
    media_image21.png
    Greyscale


(Sun et al., citing the CAS abstract for the compounds depicted above; see Sun et al., ‘634 patent, Col. 8, lns. 37 - Col. 9, ln. 48 for pharmaceutical compositions of the compounds disclosed therein.  These compounds read on a compounds of Formula II of the present invention, wherein Formula II, X is CH; R5a-8a; and  11a-17a are hydrogen; R2a-5a are hydrogen (H), -OH, -O-alkyl, halogen, or N(CH3)2; or combined to form a heterocyclic ring; and R9a and R10a are hydrogen (H), methyl, or aryl further substituted with a photoreactive moiety (alkoxy).  

Claims 1, 5, 6, 8, 12, 13, 42, and 43  rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cerione et al., US 10,532,034.  The CAS abstract for Cerione discloses the following compounds as well as pharmaceutical compositions thereof: 

    PNG
    media_image22.png
    249
    152
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    265
    365
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    265
    365
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    238
    339
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    238
    365
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    238
    359
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    265
    370
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    265
    365
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    289
    365
    media_image30.png
    Greyscale

(Cerione et al., citing the CAS Abstract for the compounds depicted above; see ‘034 patent, Col. 19, ln. 43 – Col. 20, ln. 20, for pharmaceutical compositions of the compounds disclosed therein.)  These compounds read on a compounds of Formula II of the present invention, wherein Formula II, X is CH or N; R1a, 6a-8a, and 11a -17a are hydrogen; R2a-5a are hydrogen (H), -O-alkyl, halogen, N(CH3)2 or NO2; and R9a and R10a are hydrogen (H), or methyl.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 12 13, 42, and 43  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,526,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘322 patent are drawn to the same compounds encompassed by Formulas I and III of the present invention. 
Claims 1, 5-8, 12 13, 42, and 43  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,889,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘585 patent are drawn to the same compounds encompassed by Formulas I and III of the present invention. 
Conclusion
	No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625